Exhibit Nissan Auto Receivables 2007-B Monthly Servicer's Certificate for the month ofMarch Collection Period Mar-08 30/360 Days 30 Distribution Date 15-Apr-08 Actual/360 Days 29 Coupon Rate Initial Balance Beginning Balance Ending Balance Pool Factor Total Portfolio 1,036,576,620.92 900,161,604.02 870,765,962.21 0.840040 Total Securities 1,036,576,620.92 900,161,604.02 870,765,962.21 0.840040 Class A-1 Notes 5.26388 % 239,000,000.00 102,584,983.10 73,189,341.29 0.306232 Class A-2 Notes 5.13000 % 248,000,000.00 248,000,000.00 248,000,000.00 1.000000 Class A-3 Notes 5.03000 % 255,000,000.00 255,000,000.00 255,000,000.00 1.000000 Class A-4 Notes 5.16000 % 247,930,000.00 247,930,000.00 247,930,000.00 1.000000 Certificates 0.00000 % 46,646,620.92 46,646,620.92 46,646,620.92 1.000000 Principal Payment Interest Payment Principal per $1000 Face Amount Interest per $1000 Face Amount Class A-1 Notes 29,395,641.81 434,996.01 122.9943172 1.8200670 Class A-2 Notes 0.00 1,060,200.00 - 4.2750000 Class A-3 Notes 0.00 1,068,875.00 - 4.1916667 Class A-4 Notes 0.00 1,066,099.00 - 4.3000000 Certificates 0.00 0.00 - - Total Securities 29,395,641.81 3,630,170.01 I. COLLECTIONS Interest: Interest Collections 3,482,036.77 Repurchased Loan Proceeds Related to Interest 0.00 Total Interest Collections 3,482,036.77 Principal: Principal Collections 28,853,455.05 Repurchased Loan Proceeds Related to Principal 0.00 Total Principal Collections 28,853,455.05 Recoveries of Defaulted Receivables 110,689.47 Investment Earnings on Yield Supplement Account 76,363.65 Release from the Yield Supplement Account 1,559,481.95 Servicer Advances 0.00 Total Collections 34,082,026.89 II. COLLATERAL POOL BALANCE DATA Number Amount PoolBalance - Beginning of Period 49,654 900,161,604.02 Total Principal Collections 28,853,455.05 Principal Amount of Gross Losses 542,186.76 49,055 870,765,962.21 III. DISTRIBUTIONS Total Collections 34,082,026.89 Reserve Account Draw 0.00 Total Available for Distribution 34,082,026.89 Page 5 of 8 Exhibit Nissan Auto Receivables 2007-B Monthly Servicer's Certificate for the month ofMarch 1. Reimbursement of Advance 0.00 2. Servicing Fee: Servicing Fee Due 750,134.67 Servicing Fee Paid 750,134.67 Servicing Fee Shortfall 0.00 3. Interest: Class A-1 Notes Monthly Interest Class A-1 Notes Interest Carryover Shortfall 0.00 Class A-1 Notes Interest on Interest Carryover Shortfall 0.00 Class A-1 Notes Monthly Interest Distributable Amount 434,996.01 Class A-1 Notes Monthly Interest Paid 434,996.01 Change in Class A-1 Notes Interest Carryover Shortfall 0.00 Class A-2 Notes Monthly Interest Class A-2 Notes Interest Carryover Shortfall 0.00 Class A-2 Notes Interest on Interest Carryover Shortfall 0.00 Class A-2 Notes Monthly Interest Distributable Amount 1,060,200.00 Class A-2 Notes Monthly Interest Paid 1,060,200.00 Change in Class A-2 Notes Interest Carryover Shortfall 0.00 Class A-3 Notes Monthly Interest Class A-3 Notes Interest Carryover Shortfall 0.00 Class A-3 Notes Interest on Interest Carryover Shortfall 0.00 Class A-3 Notes Monthly Interest Distributable Amount 1,068,875.00 Class A-3 Notes Monthly Interest Paid 1,068,875.00 Change in Class A-3 Notes Interest Carryover Shortfall 0.00 Class A-4 Notes Monthly Interest Class A-4 Notes Interest Carryover Shortfall 0.00 Class A-4 Notes Interest on Interest Carryover Shortfall 0.00 Class A-4 Notes Monthly Interest Distributable Amount 1,066,099.00 Class A-4 Notes Monthly Interest Paid 1,066,099.00 Change in Class A-4 Notes Interest Carryover Shortfall 0.00 Total Note Monthly Interest Total Note Monthly Interest Due 3,630,170.01 Total Note Monthly Interest Paid 3,630,170.01 Total Note Interest Carryover Shortfall 0.00 Change in Total Note Interest Carryover Shortfall 0.00 Total Available for Principal Distribution 29,701,722.21 4. Total Monthly Principal Paid on the Notes 29,395,641.81 Total Noteholders' Principal Carryover Shortfall 0.00 Total Noteholders' Principal Distributable Amount 29,395,641.81 Change in Total Noteholders' Principal Carryover Shortfall 0.00 Page 6 of 8 Exhibit Nissan Auto Receivables 2007-B Monthly Servicer's Certificate for the month ofMarch 5. Total Monthly Principal Paid on the Certificates 0.00 Total Certificateholders' Principal Carryover Shortfall 0.00 Total Certificateholders' Principal Distributable Amount 0.00 Change in Total Certificateholders' Principal Carryover Shortfall 0.00 Remaining Available Collections 306,080.40 Deposit from Remaining Available Collections to fund Reserve Account 0.00 Remaining Available Collections Released to Seller 306,080.40 IV. YIELD SUPPLEMENT ACCOUNT Beginning Yield Supplement Account Balance 29,282,138.64 Release to Collection Account 1,559,481.95 Ending Yield Supplement Account Balance 27,722,656.69 V. RESERVE ACCOUNT Initial Reserve Account Amount 5,182,883.10 Required Reserve Account Amount 5,182,883.10 Beginning Reserve Account Balance 5,182,883.10 Ending Reserve Account Balance 5,182,883.10 Required Reserve Account Amount for Next Period 5,182,883.10 VI. POOL STATISTICS Weighted Average Coupon 4.83 % Weighted Average Remaining Maturity 46.12 Principal Recoveries of Defaulted Receivables 110,689.47 Principal on Defaulted Receivables 542,186.76 Pool Balance at Beginning of Collection Period 900,161,604.02 Net Loss Ratio 0.58 % Net Loss Ratio for Second Preceding Collection Period 0.22 % Net Loss Ratio for Preceding Collection Period 0.41 % Net Loss Ratio for Current Collection Period 0.58 % Average Net Loss Ratio 0.40 % Cumulative Net Losses for all Periods 1,005,667.74 Delinquent Receivables: Amount Number 31-60 Days Delinquent 3,482,327.98 179 61-90 Days Delinquent 682,459.70 36 91-120 Days Delinquent 57,369.11 3 Total Delinquent Receivables: 4,222,156.79 218 61+ Days Delinquencies as Percentage of Receivables 0.08 % 0.08 % Delinquency Ratio for Second Preceding Collection Period 0.11 % Delinquency Ratio for Preceding Collection Period 0.07 % Delinquency Ratio for Current Collection Period 0.08 % Average Delinquency Ratio 0.09 % Page 7 of 8 Exhibit Nissan Auto Receivables 2007-B Monthly Servicer's Certificate for the month ofMarch VII. STATEMENTS TO NOTEHOLDERS 1. The amount of the currency Swap Payments and the currency Swap Termination Payments, if any, due to the currency Swap Counterparty under the currency Swap Agreement. N/A 2. Has there been a material change in practices with respect to charge- offs, collection and management of delinquent Receivables, and the effect of any grace period, re-aging, re-structuring, partial payments or other practices on delinquency and loss experience? No 3. Have there been any material modifications, extensions or waivers to Receivables terms, fees, penalties or payments during the Collection Period? No 4. Have there been any material breaches of representations, warranties or covenants contained in the Receivables? No 5. Has there been an issuance of notes or other securities backed by the Receivables? No 6. Has there been a material change in the underwriting, origination or acquisition of Receivables? No Page 8 of
